 1   WO
 2
 3
 4
 5
 6                     IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Macy’s Incorporated,                            No. CV-17-00990-PHX-DWL
10                 Plaintiff,                        ORDER
11   v.
12   H&M Construction Company Incorporated,
     et al.,
13
                Defendants.
14
     H&M Construction Company Incorporated,
15
                          Third-Party Plaintiff,
16
     v.
17
     S.A. Comunale Company Incorporated, et
18   al.,
19                        Third-Party Defendants.
20
21         Macy’s Inc. (“Macy’s”) sued two defendants, H and M Construction Co., Inc.
22   (“HMC”) and H and M Architects/Engineers, Inc. (“HMA”), after a leaky sprinkler
23   system—which the defendants were allegedly responsible for designing, installing, and/or
24   supervising the installation of—caused nearly $3.8 million in damage to nearly 45,000
25   pairs of shoes that Macy’s was holding for sale in an Arizona distribution center. The
26   Court previously dismissed, without prejudice, the complaint against HMA because it
27   didn’t adequately allege duty or specific negligent conduct by HMA. (Doc. 64.) The Court
28   also ordered Macy’s to comply with A.R.S. § 12-2602 by filing a written certification
 1   concerning the need for expert testimony. (Id. at 5-6.)
 2          Macy’s filed an amended complaint. (Doc. 65.) Attached to this pleading were two
 3   exhibits that were intended to satisfy A.R.S. § 12-2602. (Docs. 65-1, 65-2.) The Court
 4   struck the amended complaint and the two exhibits because Macy’s failed to comply with
 5   Local Rule 15.1. (Doc. 66.) In response, Macy’s refiled its amended complaint but failed
 6   to refile the two exhibits. (Doc. 67.) Accordingly, the Court issued an order requiring
 7   Macy’s to refile the two exhibits by November 16, 2018. (Doc. 92.) Macy’s ignored this
 8   deadline.
 9          Separately, HMA has moved to dismiss the amended complaint for failure to state
10   a claim. (Doc. 70.) The motion is fully briefed and neither party has requested oral
11   argument.
12          As explained below, the Court will deny the motion to dismiss. The Court also will
13   provide Macy’s with one more opportunity to refile the two exhibits that are necessary to
14   satisfy its obligations under A.R.S. § 12-2602. Failure to comply will result in dismissal
15   of this action.
16                                        BACKGROUND
17          Macy’s entered into a contract with HMC in March 2007 in connection with the
18   construction of an addition to a Macy’s distribution center in Goodyear, Arizona.
19   (Doc. 67 ¶¶ 1, 8.) In the contract, HMC represented that HMA “would assume the
20   responsibility of being the project architect.” (Id. ¶ 20.) Macy’s alleges that it paid all
21   sums due and that, under information and belief, HMC and HMA both received payment
22   under the contract. (Id. ¶ 9.)
23          Macy’s contends the sprinkler heads installed at the distribution center were hand-
24   tightened, rather than wrench-tightened, and, as a result, one of them became loose and fell
25   off the pipe, causing water to cascade onto shoes being held for sale at the distribution
26   center. (Id. ¶ 12.) Macy’s further alleges the sprinklers were installed in a manner contrary
27   to various standards governing the installation of sprinkler heads. (Id. ¶¶ 10-12.) The
28   water damaged 44,490 pairs of shoes, only some of which could be sold in a salvage sale,


                                                 -2-
 1   resulting in a net loss of nearly $3.8 million. (Id. ¶ 12.)
 2          The amended complaint asserts two claims: (1) a negligence claim against HMC
 3   and (2) a negligence claim against HMA. Although the complaint alleges that HMC and
 4   HMA “are affiliated corporations which represent they operate jointly as a single entity
 5   and provide construction and engineering/architectural services as ‘H&M Company’” (id.
 6   ¶ 4), it also alleges separate conduct on the part of each defendant.
 7          With respect to HMC, the amended complaint alleges that its “conduct in
 8   undertaking the work of installing, constructing and inspecting the work as well as
 9   supervising the work of its subcontractors fell below the standard of care governing such
10   installations.” (Id. ¶ 17.) With respect to HMA, the amended complaint alleges that it
11   “took numerous actions to actually supervise construction of the Macy’s distribution
12   center”   (id.   ¶   21),   “assumed    the   responsibility    for   providing   professional
13   engineering/architectural services to design and construct the addition to Macy’s
14   distribution center in a first-class and workmanlike manner, [and] failed to do so” (id. ¶ 23),
15   and “assumed the responsibility of directing construction of the Macy’s distribution center
16   to achieve such a result, [and] similarly failed to properly supervise that construction” (id.).
17   Further, the amended complaint alleges that HMA “failed to require in its plans, drawings,
18   directives or otherwise that its employees or its subcontractors wrench-tighten the sprinkler
19   heads in compliance with the governing standards.” (Id. ¶ 23(a).)
20                                      LEGAL STANDARD
21          “[T]o survive a motion to dismiss, a party must allege ‘sufficient factual matter,
22   accepted as true, to state a claim to relief that is plausible on its face.’” In re Fitness
23   Holdings Int’l, Inc., 714 F.3d 1141, 1144 (9th Cir. 2013) (quoting Ashcroft v. Iqbal, 556
24   U.S. 662, 678 (2009)). “A claim has facial plausibility when the plaintiff pleads factual
25   content that allows the court to draw the reasonable inference that the defendant is liable
26   for the misconduct alleged.” Id. (quoting Iqbal, 556 U.S. at 678). “[A]ll well-pleaded
27   allegations of material fact in the complaint are accepted as true and are construed in the
28   light most favorable to the non-moving party.” Id. at 1144-45 (citation omitted). However,


                                                   -3-
 1   the court need not accept legal conclusions couched as factual allegations. Iqbal, 556 U.S.
 2   at 679-80. The court also may dismiss due to “a lack of a cognizable legal theory.” Mollett
 3   v. Netflix, Inc., 795 F.3d 1062, 1065 (9th Cir. 2015) (citation omitted).
 4                                           ANALYSIS
 5          The disputed issue here is whether HMA owed a “duty of care” to Macy’s, which is
 6   one of the elements of a claim for negligence. Gipson v. Kasey, 150 P.3d 228, 230 (Ariz.
 7   2007) (“Whether the defendant owes the plaintiff a duty of care is a threshold issue; absent
 8   some duty, an action for negligence cannot be maintained.”). “Arizona does not presume
 9   duty; rather, in every negligence case, the plaintiff bears the burden of proving the existence
10   of a duty.” Quiroz v. Alcoa, Inc., 416 P.3d 824, 838 (Ariz. 2018).
11          As an initial matter, the Court will note that HMA’s position on this issue has shifted
12   over time. In its motion, HMA chose to advance only a narrow, fact-specific argument—
13   it argued that because the incident was alleged to have arisen from the faulty installation
14   of the sprinkler heads, yet the amended complaint didn’t allege that HMA was the party
15   responsible for performing the installation, the amended complaint failed to state a claim.
16   (Doc. 70 at 2.) In response, Macy’s argued, inter alia, that HMA’s position was based on
17   a mischaracterization of the amended complaint, which actually alleged that HMA was
18   responsible the “design and supervision” of the installation. (Doc. 72 at 3.) In its reply,
19   HMA shifted course and advanced a broad legal argument—it argued the Arizona Supreme
20   Court’s “landmark” decision in Quiroz implicitly overruled a line of Arizona decisions
21   from the 1970s and 1980s holding that professionals may be sued for negligence by project
22   owners and other third parties even in the absence of a contractual relationship between the
23   parties. (Doc. 73 at 1-4.) Macy’s then filed a motion to strike, arguing that HMA’s reply
24   contained “new-found arguments [that] fall far outside the scope of [HMA’s] opening
25   brief.” (Doc. 75 at 1.)
26          The motion to dismiss will be denied for two independent reasons. First, the Court
27   agrees with Macy’s that the Quiroz-based arguments contained in HMA’s reply aren’t
28   properly preserved. It is hornbook law that a litigant can’t raise new arguments for the first


                                                  -4-
 1   time in a reply.1 The only duty-related argument properly raised in HMA’s motion to
 2   dismiss was a narrow one (i.e., whether, as a factual matter, the amended complaint
 3   contains any allegations suggesting it bore responsibility for the faulty sprinkler system).2
 4   That argument is unavailing—the amended complaint specifically alleges that HMA was
 5   responsible for the system’s design and for supervising the system’s installation. (Doc. 67
 6   ¶¶ 21, 23; see also Doc. 72 at 2 [“Macy’s alleges HMAE . . . failed to specify in its drawings
 7   or plans that the sprinkler’s heads be wrench-tightened; thereafter, HMAE failed to
 8   properly supervise or inspect the system to ensure the sprinkler heads had been wrench-
 9   tightened.”].)
10          Second, the motion to dismiss would fail even if HMA had properly presented its
11   Quiroz-based arguments. In Quiroz, the Arizona Supreme Court considered “whether an
12   employer who used asbestos materials in its workplace before 1970 had a duty to protect
13   the public from off-site contact with employees who may have been carrying asbestos
14   fibers on their work clothes.” 416 P.3d at 827. The Court concluded the employer had no
15   such duty. Id. at 843. In reaching this result, the Court emphasized that the concept of
16   foreseeability is irrelevant when determining whether a duty of care exists and that,
17   “[b]ased on Gipson’s elimination of foreseeability, duty in Arizona is based on either
18   recognized common law special relationships or relationships created by public policy.”
19   Id. at 829. The Court further held that certain pre-2007 decisions from Arizona courts were
20   1
             Macy’s has moved to strike HMA’s reply. (Doc. 75.) This is unnecessary.
     AIRFX.com v. AirFX LLC, 2012 WL 129804, *1 (D. Ariz. 2012) (“Defendant moves to
21   strike plaintiffs’ reply . . . , arguing that the reply raises new arguments . . . . [A] motion
     to strike in this case is unnecessary, as we do not consider new arguments raised in a
22   reply.”). The Court will, however, grant the alternative request by Macy’s to treat its
     motion to strike as a sur-reply (see Doc. 75) and will deny HMA’s motion for leave to file
23   a second sur-reply (see Doc. 80).
     2
24           During earlier stages of the case, Macy’s seemed to be pursuing a claim that HMA
     could be held liable for torts committed by HMC—even if HMA didn’t owe any
25   independent duties to Macy’s—through an alter-ego theory. The Court identified this
     potential theory in its previous dismissal order, noting that Macy’s had failed to plead it
26   with specificity (see Doc. 64 at 4), and Macy’s then included an array of new factual
     allegations in the amended complaint concerning the relationship between HMA and
27   HMC. In the motion to dismiss, HMA argued that the new alter-ego allegations were still
     insufficient and cited cases in support of this view. (Doc. 70 at 2-3.) In its response,
28   Macy’s failed to address the issue. (Doc. 72 at 5.) Accordingly, the Court will not address
     the alter-ego analysis in this order.


                                                  -5-
 1   “no longer valid” because they improperly considered foreseeability as part of the duty
 2   calculus. Id.
 3          HMA’s reliance on Quiroz is misplaced. Notably, in Quiroz, there was “no
 4   allegation that [the defendant] created a special relationship with Quiroz based on a
 5   contract or a negligent undertaking.” 416 P.3d at 831. Here, in contrast, Macy’s has
 6   advanced several different theories as to why a special relationship came into existence,
 7   including a contract theory and a negligent-undertaking theory. (Doc. 72 at 5.) Arizona
 8   courts have accepted those theories when authorizing negligence claims against
 9   professionals, even in the absence of a contractual relationship between the parties. See,
10   e.g., Stanley v. McCarver, 92 P.3d 849 (Ariz. 2004) (applying negligent-undertaking theory
11   to conclude that radiologist paid by employer to review job applicant’s x-rays assumed a
12   duty of care to applicant); Haines v. Get Air Tucson Inc., 2018 WL 5118640, *2-3 (D. Ariz.
13   2018) (professional firm hired by trampoline park to develop safety rules owed a duty of
14   care to trampoline park’s customers: “[E]ven though there was no direct business-customer
15   relationship, Plaintiff and [the firm] nevertheless had a special relationship based on [the
16   firm’s] undertaking to create safety rules for other Get Air trampoline parks . . . .
17   Imposition of a duty based on this special relationship is supported by Arizona case law as
18   well as sections 323 and 324A of the Restatement (Second) of Torts.”); SRK Consulting,
19   Inc. v. MMLA Psomas, Inc., 2009 WL 2450490, *4 (D. Ariz. 2009) (design firm hired as
20   subcontractor on mine-remediation project owed a duty of care to project owner: “Even if
21   the design services were undertaken in the absence of the explicit Subcontract Agreement,
22   such services performed by [subcontractor] for the benefit of [project owner] establish the
23   type of subcontractor relationship out of which an independent duty to [project owner]
24   arises.”).   Nothing in Quiroz suggests those cases were incorrectly decided—to the
25   contrary, Quiroz affirmed Stanley’s continued validity. 416 P.3d at 838-39.
26          Accordingly,
27          IT IS ORDERED that:
28          1. The motion to strike (part of Doc. 75) is DENIED;


                                                -6-
 1   2. The alternative motion to have Doc. 75 accepted as a sur-reply (part of Doc. 75)
 2      is GRANTED such that Doc. 75-1 is accepted as a sur-reply;
 3   3. HMA’s motion for leave to file a sur-reply (Doc. 80) is DENIED;
 4   4. HMA’s motion to dismiss the first amended complaint (Doc. 70) is DENIED;
 5      and
 6   5. Macy’s shall have until December 3, 2018 to refile the documents that were
 7      previously filed as Docs. 65-1 and 65-2. If Macy’s fails to comply with this
 8      order, the Clerk of Court must enter a judgment of dismissal of this action
 9      without prejudice and without further notice to Macy’s and deny any pending
10      motions as moot.
11   Dated this 19th day of November, 2018.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                        -7-
